DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
2.	 This communication is an Examiner's reasons for allowance in response to Application Serial No. 16/734,547 filed on January 6, 2020.

3.	Claims 1-20 are allowable over the prior art of record.
 	
 	The closest prior art Russell, (US Patent No. 9,665,094), discloses a computer implemented method for receiving wind data from sensors and determine based on the wind data whether or not to fly a UAV in a potential flight path.
Downey et al., (US 2015/0323930), discloses information obtained from sensors included in the UAV, estimated information associated with wind affecting the UAV.
	None of the references teaches:
“ determine a navigation command based on the identified winds, the navigation command including information to alter a float altitude of the given lighter-than-air vehicle via one or more buoyancy adjustments and/or to control at least one of a propeller or an arm member coupled to the propeller in order to manage at least one of a location or lateral movement of the given lighter-than-air vehicle during flight;.”


Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661